DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments
The Amendment – After Non-Final Rejection filed on November 18, 2020 has been entered and made of record.

Drawings
The Drawings filed on May 8, 2019 are accepted by the Examiner.

Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest the pillow customization method based on users photographs and other user inputted selections and data, in order to design and create a pillow, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Drawings
With respect to Figure 19 and reference numerals “1907a” and “1907b”, Applicant has amended Paragraph [0044] of the Specification in order to correct for minor informalities.  Therefore, the objection has been withdrawn.

Double Patenting
With respect to claims 1-4, Applicant has filed a Terminal Disclaimer in order to overcome the provisional double patenting rejection.  Therefore, the rejections have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356.  The examiner can normally be reached on Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                   
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                               


2/10/2021